Madsen, J.
(concurring/dissenting) — [11] I concur with the result reached by the majority departing only on the issue of attorney’s fees. In Olympic S.S. Co. v. Centennial Ins. Co., 117 Wn.2d 37, 53, 811 P.2d 673 (1991), this court *820recognized that an insured who is compelled to sue to obtain the benefit of an insurance contract is entitled to attorney’s fees. In this case, however, Ms. Greengo did not recover pursuant to her underinsured motorist (UIM) policy. The trial court granted PEMCO summary judgment finding that Ms. Greengo could not obtain the desired coverage by stacking UIM policies. Both this court and the Court of Appeals agreed.
We remanded to determine if two accidents were involved since then Ms. Greengo would be entitled to coverage pursuant to her UIM policy. This court did not find that Ms. Greengo was entitled to the benefit of coverage on appeal. Only if it is determined that two accidents were involved will Ms. Greengo be entitled to the benefits of her coverage and attorney’s fees properly be considered. Conversely, if the trial court does not conclude that two separate accidents occurred then her coverage will be denied making Olympic Steamship fees improper. The majority’s award of attorney’s fees is premature since there has not yet been a determination as to whether Ms. Greengo will recover damages pursuant to her UIM policy.
Durham, C.J., and Guy, Johnson, and Alexander, JJ., concur with Madsen, J.